Exhibit 10j.(13)

SERVICE AGREEMENT (Liquefaction-Storage Gas Service under Rate Schedule LS-1)

THIS AGREEMENT, made and entered into this 12th day of January 12, 1994, by and
between NORTHWEST PIPELINE CORPORATION, a Delaware corporation, hereinafter
called “Transporter”, and NORTHWEST NATURAL GAS COMPANY, hereinafter called
“Shipper”.

In consideration of the mutual covenants and agreements as herein set forth, the
parties hereto agree as follows:

ARTICLE I-GAS TO BE STORED AND DELIVERED

Subject to the terms, conditions, and limitations hereof and of the applicable
Rate Schedule LS-1, Transporter agrees to liquefy, store in liquid phase,
vaporize and deliver to Shipper for transportation, and Shipper agrees to
receive from Transporter, up to the following quantities of natural gas:

A Storage Demand Volume of 60,100 MMBtus,

A Storage Capacity of 478,900 MMBtus.

ARTICLE II-DELIVERY OF GAS

Delivery of natural gas by Transporter to Shipper for transportation shall be at
or near the point of vaporization at Transporter’s LNG facilities. Shipper shall
arrange for redelivery transportation to mainline delivery points under
Transporter’s transportation rate schedules.

ARTICLE III-APPLICABLE RATE SCHEDULE

Shipper agrees to pay Transporter for all natural gas service rendered under the
terms of this Agreement in accordance with Transporter’s Rate Schedule LS-1 as
filed with the Federal Energy Regulatory Commission (“FERC”), and as such rate
schedule may be amended or superseded from time to time. This Agreement shall be
subject to the provisions of such rate schedule and the General Terms and
Conditions applicable thereto on file with the FERC and effective from time to
time, which by this reference are incorporated herein and made a part hereof.



--------------------------------------------------------------------------------

ARTICLE IV-TERM OF AGREEMENT.

This Agreement shall become effective on the date so designated by the FERC and
shall continue in effect for a period continuing through October 31, 2004 and
year to year thereafter at Shipper’s sole option. Shipper may terminate all or
any portion of service under this Agreement either at the expiration of the
primary term, or upon any anniversary thereafter by giving at least twelve
(12) months in advance. Shipper also shall have the sole option to enter into a
new agreement for all or any portion of the service under this Agreement at or
after the end of the primary term of this Agreement. It is Transporter’s and
Shipper’s intent that this term provision provide Shipper with a “contractual
right to continue such service” and to provide Transporter with concurrent
pregranted abandonment of any volume that Shipper terminates within the meaning
of 18 CFR § 284.221 (d)(2)(i) as promulgated by Order 636 on May 8, 1992.)

ARTICLE V-CANCELLATION OF PRIOR AGREEMENTS

When this Agreement takes effect, it supersedes, cancels and terminates the
following agreements:

Service Agreement (Liquefaction-Storage Gas Service) dated October 1, 1992
between Northwest Pipeline Corporation, “Seller” and Northwest Natural Gas
Company, “Buyer”.

ARTICLE VI-SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above set forth.

 

“TRANSPORTER” NORTHWEST PIPELINE CORPORATION By:  

 

  Joe H. Fields   Attorney-In-Fact

 

ATTEST:    “SHIPPER” NORTHWEST NATURAL GAS COMPANY

 

By:       By:  

 

      Name:  

 

      Title:  

 

 

2